Citation Nr: 0831597	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  06-37 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes mellitus 
type II.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1969 to November 
1970.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Nashville, 
Tennessee.


FINDINGS OF FACT

1.  Bilateral hearing loss was noted on the service entrance 
examination and pre-existed service.

2.  The competent evidence demonstrates that the veteran's 
preexisting bilateral hearing loss disorder was aggravated by 
active service.

3.  Hypertension was not manifest during service.

4.  Hypertension was not identified for many years after 
service separation and is unrelated to service.

5. The weight of evidence does not show that hypertension is 
attributed to service-connected diabetes mellitus, type II.  


CONCLUSIONS OF LAW

1.  The veteran's pre-existing bilateral hearing loss was 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 
1113, 1153, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159 (as amended), 3.303, 3.304, 3.306(b) (2007).  


2.  Hypertension was not incurred in or aggravated by the 
veteran's period of active duty, and may not be presumed to 
have been so incurred; nor is it proximately due to or the 
result of a service-connected disease or injury. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159 (as amended), 3.303, 3.307, 
3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Bilateral Hearing Loss

Where a veteran served during a period of war or during 
peacetime service after December 31, 1946, he is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  38 U.S.C.A. §§ 1111, 1137.  

A pre-existing injury or disease will be presumed to have 
been aggravated in service in cases where there was an 
increase in disability during service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
This includes medical facts and principles that may be 
considered to determine whether the increase is due to the 
natural progression of the condition.  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  However, the 
increase need not be so severe as to warrant compensation.  
Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

The U.S. Court of Appeals for Veterans Claims has held that 
"temporary or intermittent flare-ups of a pre-existing 
injury or disease are not sufficient to be considered 
aggravation in service unless the underlying condition, as 
contrasted to symptoms, is worsened."  Crowe v. Brown, 7 
Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  

In the present case, the veteran is claiming service 
connection for bilateral hearing loss. As will be discussed 
below, the evidence of record indicates that the veteran's 
bilateral hearing loss was aggravated in service.

After review of all the evidence of record, the Board finds 
that the veteran's bilateral hearing loss was noted on the 
service entrance examination and pre-existed service.  
Specifically, in June 1968, prior to entrance into service, 
he underwent a pre-induction examination, which noted the 
following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
-5
10
40
LEFT
10
0
-5
0
10

Although the examiner did not comment as to the veteran's 
degree of hearing loss, a VA examiner in a December 2007 VA 
examination report noted that the veteran's enlistment exam 
"dated 6/18/68 show[ed] a high frequency hearing loss 
bilaterally."  Since a hearing disorder was noted on the 
June 1968 entrance examination, he is not entitled to the 
presumption of sound condition.  38 U.S.C.A. §§ 1111.   

Here, the competent evidence demonstrates that the veteran's 
preexisting bilateral hearing disorder was aggravated by 
active service.  For example at the veteran's separation 
examination in November 1970 the following pure tone 
thresholds were documented:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
50
60
LEFT
10
5
0
20
15

The VA examiner in the previously mentioned December 2007 VA 
examination report additionally noted that the veteran's 
separation examination continued to show bilateral hearing 
loss with significant threshold shifts at 3000 Hz.

Next, post-service evidence consisting of both VA outpatient 
treatment records and private audiological treatment records, 
reflect complaints and treatment for hearing loss, confirming 
the veteran's on-going audiological treatment.  Further, in 
both the December 2007 VA examination report and an April 
2008 addendum, the VA examiner commented that although the 
veteran had hearing loss prior to his military service, his 
hearing became "significantly worse" while in the military. 
The examiner further stated that "it is at least as likely 
as not that his military duties caused additional hearing 
loss."  

Given that the veteran's preexisting bilateral hearing loss 
was determined by a VA examiner to have been aggravated in 
service and his bilateral hearing loss has been documented 
continuously following service, the Board finds entitlement 
to service connection for bilateral hearing loss is 
warranted. 

Hypertension Secondary to Diabetes Mellitus

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  Additional disability resulting from the aggravation 
of a nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  The Board notes that 38 
C.F.R. § 3.310 was amended effective October 10, 2006.  Under 
the revised § 3.310(b) (the existing provision at 38 C.F.R. § 
3.310(b) was moved to sub-section (c)), any increase in 
severity of a nonservice-connected disease or injury 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
disease, will be service-connected.

In reaching this determination as to aggravation of a 
nonservice-connected disability, consideration is required as 
to what the competent evidence establishes as the baseline 
level of severity of the nonservice-connected disease or 
injury (prior to the onset of aggravation by service-
connected condition), in comparison to the medical evidence 
establishing the current level of severity of the nonservice- 
connected disease or injury.

These findings as to baseline and current levels of severity 
are to be based upon application of the corresponding 
criteria under the Schedule for Rating Disabilities (38 
C.F.R. part 4) for evaluating that particular nonservice-
connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 
2006).

It appears as though the new regulatory amendment poses a new 
restriction on claimants.  Nonetheless, because the veteran's 
claim was pending before the regulatory change was made, the 
Board will consider the version of 38 C.F.R. § 3.310 in 
effect before the revision, as this version is more 
favorable.  See generally VAOGCPREC 7-03 and VAOPGCPREC 3-00.

In the present case, there is no dispute as to a current 
disability. Indeed, a VA examination in December 2007 
revealed a diagnosis of essential hypertension. It is also 
not in dispute that the veteran is service connected for 
diabetes. The sole question for consideration, then, is 
whether the competent evidence of record indicates that his 
hypertension is proximately due to or the result of the 
service-connected disability, or was aggravated by the 
service-connected disability.

The veteran contends that he developed hypertension as a 
result of service-connected diabetes. However, after a 
careful review of the claims file, the Board finds that the 
claim is not supported by the evidence and the appeal is 
denied.

Here, the evidence does not reflect any competent opinion 
attributing the veteran's hypertension to diabetes mellitus. 
In fact, the examiner in a December 2007 examination 
diagnosed essential hypertension, but went on to note that 
the veteran's hypertension was not a complication of diabetes 
and his hypertension was not worsened or increased by his 
diabetes. The examiner further commented that the veteran 
reported being first told he had elevated blood pressure in 
1998, even before he was diagnosed with diabetes.

The examiner's report indicates that the veteran's currently-
diagnosed hypertension is, in fact, not related to his 
service-connected diabetes mellitus.  No other competent 
evidence of record is contrary to the VA examiner's opinion. 
Therefore, his claim of entitlement to secondary service 
connection must fail.

Although the veteran believes that his hypertension is due to 
diabetes mellitus, as expressed in various correspondence and 
at his decision review officer hearing in November 2007,  
there is no competent evidence establishing a nexus between 
his service-connection diabetes and hypertension.  He is 
competent to report symptoms because this requires only 
personal knowledge, not medical expertise, as it comes to him 
through his senses. Layno v. Brown, 6 Vet. App. 465, 470 
(1994). However, as a lay person, he is not competent to 
offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues. See Espiritu v. Derwinski, 2 Vet. App. 482 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).

In regards to presumptive service connection, under 38 C.F.R. 
§ 3.309(a), cardiovascular-renal disease, to include 
hypertension, is regarded as a chronic disease.  However, in 
order for the presumption to operate, such disease must 
become manifest to a degree of 10 percent or more within 1 
year from the date of separation from service.  See 38 C.F.R. 
§ 3.307(a)(3).  As the evidence of record fails to establish 
any clinical manifestations of hypertension within the 
applicable time period, the criteria for presumptive service 
connection on the basis of a chronic disease have not been 
satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will also consider whether a grant of 
direct service connection for hypertension is appropriate 
here; however, because no competent evidence causally relates 
his current hypertension disorder to active service, there 
was no treatment for hypertension in service, and there is no 
record of treatment for hypertension for many years following 
service, a grant of direct service connection is not 
warranted here. See 38 C.F.R. § 3.303; Pond v. West, 12 Vet. 
App. 341, 346 (1999).

In sum, the Board has carefully weighed the evidence of 
record, the veteran's statements, the treatment records, and 
the VA examination report in light of the applicable law, and 
finds that equipoise is not shown and the benefit of the 
doubt rule does not apply. See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990). As the weight of 
medical evidence fails to support his claim, the Board is 
unable to grant the benefit sought.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

With respect to the claim for bilateral hearing loss, the 
Board is granting in full, the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and need not be 
further considered.  

With respect to the claim for hypertension, the VCAA duty to 
notify was satisfied by way of  letters sent to the veteran 
in September 2005 and October 2005 that fully addressed all 
four notice elements and were sent prior to the initial RO 
decision in this matter.  The letters informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.    

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in April 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). Specifically, the RO has 
obtained VA outpatient treatment records.  Further, the 
veteran submitted private treatment records. Additionally, a 
VA medical examination was undertaken in December 2007, which 
addressed the issue on appeal. 
Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for hypertension, claimed as secondary to 
service-connected diabetes mellitus type II, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


